UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7437


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LAQUAN OCTAVOUS DRAPER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:12-cr-00090-RGD-DEM-1; 2:16-
cv-00303-RGD)


Submitted: May 28, 2020                                           Decided: June 22, 2020


Before KEENAN, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Laquan Octavous Draper, Appellant Pro Se. Aidan Taft Grano, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Laquan Octavous Draper seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2255 (2018) motion. The order is not appealable unless a circuit justice or

judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B) (2018). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2018). When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating that reasonable jurists

could find the district court’s assessment of the constitutional claims debatable or wrong.

See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable and that the motion states a debatable claim of the denial of a

constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v.

McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Draper has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny Draper’s

motions for abeyance, to file a supplemental brief, and for appointment of counsel, and we

dismiss the appeal. * We dispense with oral




       *
         We decline to address Draper’s argument regarding the impact of Rehaif v. United
States, 139 S. Ct. 2191 (2019), on his conviction because it is being raised for the first time
on appeal. See Pornomo v. United States, 814 F.3d 681, 686 (4th Cir. 2016).

                                              2
argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            3